 1   PATRICIA DOYLE-KOSSICK, P.L.C.
     4500 South Lakeshore Drive, Suite 320
 2   Tempe, Arizona 85282-7190
     Telephone: (480) 222-0291
 3
     email: pdk@pdklawfirm.com
 4   Patricia Doyle-Kossick, 010217
     Attorneys for Canvas Credit Union
 5

 6
                               UNITED STATES BANKRUPTCY COURT
 7
                                         DISTRICT OF ARIZONA
 8   In Re:
                                                                Proceedings In Chapter 13
 9   SAMUAL J. EHLERS and MARY A.                               No. 2:20-bk-10363 MCW
     EHLERS,
10
              Debtors.                                          OBJECTION TO CONFIRMATION
11                                                              OF CHAPTER 13 PLAN
12
              Canvas Credit Union, a secured creditor in the above captioned matter (hereinafter
13
     “CCU”), by and through its attorneys, Patricia Doyle-Kossick, P.L.C., herewith submits its
14
     objection to the Chapter 13 plan on the grounds that it fails to meet the statutory requirements set
15
     out in § 1325 of the United States Bankruptcy Code.
16
              CCU is the owner and holder of a purchase money security agreement covering collateral
17
     described as:
18

19                   2019 Chevrolet Cruze, VIN 1G1BC5SM5K7110977.
     True, correct and redacted copies of the Retail Installment Sale Contract and Purchase Money
20
     Security Agreements and Arizona electronic Lien and Title information report evidencing CCU’s
21
     first, valid, prior and perfected security interest and lien upon the collateral are attached hereto as
22
     Exhibits “A” and “B” and are incorporated herein by reference. The balance due and owing to
23
     CCU as of the date of the bankruptcy filing was $29,867.57, plus accrued and accruing interest at
24
     the rate of 9.49% per annum. Monthly payments are in the amount of $540.86. The date of this
25
     contract is February 9, 2019, approximately 20 months prior to the bankruptcy filing.
26

27
                                                 Page 1
28 Case 2:20-bk-10363-MCW             Doc 19 Filed 10/21/20 Entered 10/21/20 11:24:51                  Desc
                                      Main Document     Page 1 of 3
 1

 2   Pursuant to §1325(a)(9) CCU’s claim must be paid the full balance.

 3          The contract with CCU is a purchase money contract with the funds being specifically

 4   used for the purchase of the 2019 Chevrolet Cruze. Under the Bankruptcy Abuse Prevention

 5   and Consumer Protection Act of 2005, revised Section 1325(a)(9) does not permit a chapter 13

 6   plan to adjust, modify or “cram down” a purchase money secured claim on a motor vehicle

 7   acquired for the personal use of the Debtors, that was incurred within 910 days prior to the

 8   bankruptcy filing date. The loan with CCU was incurred less than 910 days prior to the

 9   bankruptcy filing, and is a purchase money loan for the purchase of a motor vehicle,

10   presumably used primarily for personal purposes.

11          The Debtors’ chapter 13 plan lists the secured claim of CCU, and correctly lists CCU’s

12   claim in the section of the plan for unmodified secured claims. However, the amount of the

13   secured claim is not accurate. The plan provides for a claim amount of $22,545.00. CCU has

14   filed a proof of claim for $29,867.57 and the plan must be amended to pay the full proof of claim

15   amount.

16          CCU accepts the interest rate of 6.0% and the adequate protection of $200 per month.

17          WHEREFORE, Canvas Credit Union, respectfully requests that the Chapter 13 plan as

18   proposed be denied confirmation.

19          RESPECTFULLY SUBMITTED this 21st day of October, 2020.

20                                         PATRICIA DOYLE-KOSSICK, P.L.C.
21                                         /s/ Patricia Doyle-Kossick SBN 010217
22                                         PATRICIA DOYLE-KOSSICK
                                           Attorney for Canvas Credit Union
23   Copy of the foregoing mailed
     the 21st day of October, 2020 to:
24
     Thomas Adams McAvity
25   Phoenix Fresh Start Bankruptcy Attorneys
     4131 Main Street
26   Skokie, Il 60076-2780
27
                                               Page 2
28 Case 2:20-bk-10363-MCW           Doc 19 Filed 10/21/20 Entered 10/21/20 11:24:51                 Desc
                                    Main Document     Page 2 of 3
 1   Thomas Adams McAvity
     Phoenix Fresh Start Bankruptcy
 2   4602 E. Thomas Road
     Phoenix, AZ 85018
 3

 4   Samual J. Ehlers
     Mary A. Ehlers
 5   7400 W. Arrowhead Clubhouse Drive
     Apt 1042
 6   Glendale, AZ 85308
 7   Russell Brown
     3838 N. Central Avenue, Suite 800
 8
     Phoenix, AZ 85012-1965
 9
     /s/ Patricia Doyle-Kossick
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                             Page 3
28 Case 2:20-bk-10363-MCW         Doc 19 Filed 10/21/20 Entered 10/21/20 11:24:51   Desc
                                  Main Document     Page 3 of 3
